—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered February 2, 1998, which revoked defendant’s probation and imposed a sentence of imprisonment.
. In August 1995, defendant was sentenced to, inter alia, five years’ probation upon his plea of guilty of the crime of attempted burglary in the second degree in satisfaction of a four-count indictment. After defendant was arrested in South Carolina and convicted of burglary and petit larceny charges, he was charged with violating the terms of his probation and returned to Broome County. Upon his plea of guilty to violating the terms of his probation, County Court revoked defendant’s probation and sentenced him to a prison term of 2 to 6 years in accordance with a plea agreement. Inasmuch as we perceive no extraordinary circumstances warranting our *918intervention, we find the sentence neither harsh nor excessive (see, People v Dalton, 247 AD2d 656).
Cardona, P. J., Crew III, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the judgment is affirmed.